Citation Nr: 0532900	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  96-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 17, 1999 for 
nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active duty service from November 1974 to 
October 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted the veteran's claim 
for a nonservice-connected pension, and assigned an effective 
date of August 17, 1999.  The veteran appealed, requesting an 
earlier effective date.  In March 2002, the RO denied the 
veteran's claim for an effective date prior to August 17, 
1999 for his nonservice-connected pension.  

The Board denied the veteran's claim for an earlier effective 
date of award in a March 2003 decision.  The veteran 
subsequently appealed this decision to the United States 
Court of Appeals for Veterans Claims (CAVC).  The claim for 
entitlement to an earlier effective date of award was 
addressed in an Amended Joint Motion for Remand, signed by 
the Secretary and the veteran's representative before the 
CAVC, requesting that the claim be remanded for further 
development.  On January 9, 2004, the CAVC issued a decision 
vacating the Board's March 2003 decision, and remanding the 
claim for further development per the terms of the Amended 
Joint Motion for Remand.

The veteran has also appealed the issue of entitlement to 
service connection for PTSD, for which he has appointed 
another representative.  This issue is the subject of a 
separate Board decision.


FINDINGS OF FACT

1.  A claim for a nonservice-connected pension was received 
on August 17, 1999.

2.  In January 2001, the RO granted the veteran's claim for a 
nonservice-connected pension, with an effective date of 
August 17, 1999.


CONCLUSION OF LAW

The earliest date that the veteran is entitled to nonservice- 
connected pension is August 17, 1999.  38 U.S.C.A. §§ 
5103(a), 5110(a) (West 2002); 38 C.F.R. §§ 3.109, 3.158, 
3.400(b)(1)(ii) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the veteran's oral and written testimony shows 
that it is essentially argued that he is entitled to an 
effective date prior to August 17, 1999 for his nonservice- 
connected pension because the veteran has had an "open" 
(i.e., a pending) claim for a nonservice-connected pension 
since April 1997.  It has also been argued that an earlier 
effective date is warranted because the Social Security 
Administration (SSA) granted the veteran disability prior to 
August 1997.  Therefore, an effective date in 1997 for 
nonservice-connected pension is requested.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2005).  An award of disability pension may not be effective 
prior to the date entitlement arose. 38 C.F.R. § 3.400(b)(1) 
(2005).

The effective date for pension claims received on or after 
October 1, 1984 is the date of receipt of the claim, unless, 
within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled.  
38 C.F.R. § 3.400(b)(1)(ii)(A)-(B) (2005).

In a rating decision, dated in November 1994, the RO denied 
the veteran's claim for nonservice-connected pension.  There 
is no evidence that a timely notice of disagreement was ever 
filed as to the RO's November 1994 decision, and it therefore 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).

In February 1997, the RO again denied a claim for nonservice- 
connected pension.  In March 1997, the veteran filed a notice 
of disagreement.  The RO issued a supplemental statement of 
the case (SSOC), dated April 3, 1997, which included 
discussion of this issue.  The SSOC specifically notified the 
veteran that, "This is a new issue; for it to be certified to 
the Board of Veterans' Appeals, the VA Form 9 enclosed must 
be completed and returned."  The cover sheet to the SSOC, 
dated April 4, 1997, also notified the veteran that he must 
file a timely substantive appeal as to this issue, and 
indicates that a VA Form 9 was enclosed.  However, there is 
no record that the veteran ever filed a timely substantive 
appeal as to the pension issue. This decision therefore 
became final.  Id.

The veteran filed a claim for a nonservice-connected pension 
that was received by the RO on August 17, 1999.

In January 2001, the RO granted the veteran's claim, 
effective from the date of receipt.  The evidence does not 
show that either a formal or an informal application to 
reopen the claim for nonservice-connected was filed at any 
time between the RO's April 1997 denial of the claim and 
prior to August 17, 1999.  See 38 C.F.R. §§ 3.155, 3.157 
(2005).  Further, there is no evidence that the veteran was 
so incapacitated that he was unable to file a claim for 
pension for at least the first 30 days following the date on 
which he became totally disabled.  Thus, the earliest date 
for which entitlement to a nonservice-connected pension could 
be granted is the date of receipt of the veteran's claim, 
which is August 17, 1999. The Board therefore concludes that 
the RO properly assigned an effective date commensurate with 
the date that it received the veteran's claim, and that the 
correct effective date for the veteran's nonservice-connected 
pension is August 17, 1999.

To the extent that the veteran's representative has argued 
that there remains an "open" pension claim dating back to 
April 1997, as previously stated, the RO's April 1997 
decision was not appealed, and became final.  The Board has 
also considered the veteran's assertion that an earlier 
effective date is warranted because the SSA had granted the 
veteran disability status prior to August 1997.  However, 
both the RO's November 1994 and April 1997 decisions are 
final, and no argument has been made that they were clear and 
unmistakable error (CUE).  Furthermore, even if a CUE claim 
had been alleged on the basis that the RO's decisions were 
inconsistent with the SSA decision, simply to claim CUE on 
the basis that previous adjudications had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993). 

In so holding, the Board notes that the claims folder has 
been carefully reviewed to ensure compliance with the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law defines VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that an RO letter dated November 
2004, told him what was necessary to substantiate his claim.  
The rating decision on appeal, the statement of the case 
(SOC) and supplemental statements of the (SSOC), also told 
him what was necessary to substantiate his claim.  The above 
mentioned November 2004 letter also satisfied the elements of 
(2) and (3) by notifying the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the documents 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

With respect to element (4), the Board notes that the 
November 2004 RO letter stated "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have evidence in your 
possession that pertains to your claim, please send it to 
us."  (emphasis original).  The September 2005 SSOC supplied 
the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This is so due to impossibility as the 
original AOJ adjudication took place prior to the passage of 
the VCAA.  This de minimis notice defect has resulted in no 
prejudicial harm to the veteran.  There is no indication that 
any aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Rather, the issue on appeal largely involves a 
retroactive review of the documents of record prior to the 
effective date of the award assigned.

VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).  The RO obtained 
service medical records, service personnel 
records, service disciplinary records, VA 
treatment notes, and medical and legal documents 
pertaining to the veteran's award of disability 
benefits with the Social Security Administration.  
As this claim largely involves a retroactive 
review of the evidence of record, an examination 
of the veteran is not warranted.  The Board is 
satisfied from the development of record, and the 
facts contained therein, that there is no 
reasonable possibility that any further 
development would be capable of substantiating 
the claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim for an effective date earlier than August 17, 1999, 
for the award of nonservice-connected pension is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


